


Exhibit 10.1

FIRST AMENDMENT AND WAIVER
TO CREDIT AGREEMENT

FIRST AMENDMENT AND WAIVER, dated as of November 9, 2007 (this ‘‘Amendment’’),
to the Credit Agreement, dated as of July 19, 2007, (as amended, restated or
otherwise modified from time to time, the ‘‘Credit Agreement’’), by and among
Proliance International Inc., a Delaware corporation (the ‘‘Borrower’’), certain
domestic subsidiaries of the Borrower listed as a ‘‘Guarantor’’ on the signature
pages thereto (together with each other Person (as defined in the Credit
Agreement) that guarantees all or any portion of the Obligations (as defined in
the Credit Agreement) from time to time, each a ‘‘Guarantor’’ and collectively,
the ‘‘Guarantors’’), the lenders from time to time party thereto (each a
‘‘Lender’’ and collectively, the ‘‘Lenders’’), Silver Point Finance, LLC,
a Delaware limited liability company (‘‘Silver Point’’), as collateral agent for
the Agents (as hereinafter defined) and the Lenders (in such capacity, together
with its successors and assigns in such capacity, if any, the ‘‘Collateral
Agent’’), and as administrative agent for the Agents and the Lenders (in such
capacity, together with its successors and assigns in such capacity, if any,
the ‘‘Administrative Agent’’ and together with the Collateral Agent, each an
‘‘Agent’’ and collectively, the ‘‘Agents’’) and Silver Point as lead arranger
(in such capacity, together with its successors and assigns in such capacity, if
any, the ‘‘Lead Arranger’’).

WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth in the Credit Agreement unless otherwise defined herein.

WHEREAS, the Credit Parties have requested that the Agents and the Lenders amend
the Credit Agreement to, among other things: (i) amend the definition of
‘‘Extraordinary Receipts’’, and (ii) waive certain Events of Default under the
Credit Agreement, in each case, subject to the terms and conditions set forth in
this Amendment.

WHEREAS, the Agent and the Lenders are willing to agree to this requested
Amendment, but only upon the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Credit Parties, the Agents and
the Lenders hereby agree as follows:

1.    Definitions.    All capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.

2.    Defined Terms in the Credit Agreement.    Section 1.1 of the Credit
Agreement is hereby amended, as follows:

(a)    Existing Definitions.    (i) The following definition in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

‘‘Extraordinary Receipts’’ means any cash received by or paid to or for the
account of Holdings or any of it Subsidiaries not in the ordinary course of
business, including any foreign, United States, state or local tax refunds,
pension plan reversions, judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustment received in connection with any purchase agreement and proceeds of
insurance (excluding, however, any Net Asset Sale Proceeds which are subject to
Section 2.13(a) and any Net Insurance/Condemnation Proceeds which are subject to
Section 2.13(b)). For the avoidance of doubt, the parties hereto hereby agree
that any payments received by Holdings or any of its Subsidiaries pursuant to
Section 2(d)(iii) of the Asset Purchase Agreement, dated as of
September 28, 2007, by and between Radiator Express Warehouse and Holdings, as
in effect on September 28, 2007, shall constitute ‘‘Extraordinary Receipts’’.

3.    Waiver.    (a)  Pursuant to the request by the Credit Parties, but subject
to satisfaction of the conditions set forth in Section 4 hereof, and in reliance
upon (A) the representations and warranties


--------------------------------------------------------------------------------





of the Credit Parties set forth herein and in the Credit Agreement and (B) the
agreements of the Credit Parties set forth herein, the Lenders and the Agents
hereby waive any Event of Default that may arise under Section 8.1(c) of the
Credit Agreement by reason of the failure of the Credit Parties to, pursuant to
Sections 6.7(b) and 6.7(k) of the Credit Agreement, comply with the Senior
Leverage Ratio and the Consolidated Total Debt financial covenants contained
therein for the applicable periods ending September 30, 2007.

(b)    The waivers in this Section 3 shall be effective only in this specific
instance and for the specific purposes set forth herein and do not allow for any
other or further departure from the terms and conditions of the Credit Agreement
or any other Credit Document, which terms and conditions shall remain in full
force and effect.

4.    Conditions to Effectiveness. This Amendment shall become effective (the
‘‘Amendment Effective Date’’) only upon satisfaction in full of the following
conditions precedent:

(a)    The Collateral Agent shall have received counterparts of this Amendment
that bear the signatures of each Credit Party, each Agent and the Requisite
Lenders.

(b)    The representations and warranties contained herein, in Section IV of the
Credit Agreement and in each other Credit Document are true and correct in all
material respects on and as of the Amendment Effective Date as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects on
and as of such earlier date).

(c)    No Default or Event of Default shall have occurred and be continuing on
the Amendment Effective Date or would result from this Amendment becoming
effective in accordance with its terms (other than the Event of Defaults waived
herein).

(d)    All legal matters incident to this Amendment shall be satisfactory to the
Agents and their respective counsel.

5.    Representations and Warranties.    Each Credit Party represents and
warrants as follows:

(a)    Organization, Good Standing, Etc.    Each Credit Party (i) is a
corporation, limited liability company or limited partnership, duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
execute and deliver this Amendment, consummate the transactions contemplated
hereby and perform the Credit Agreement, as amended and modified hereby and
(iii) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary
other than in such jurisdictions where the failure to be so qualified and in
good standing could not reasonably be expected to have a Material Adverse
Effect.

(b)    Authorization, Etc.    The execution, delivery and performance by each
Credit Party of this Amendment and the performance by each Credit Party of the
Credit Agreement, as amended and modified hereby (i) have been duly authorized
by all necessary action, (ii) do not and will not contravene its charter or
by-laws, its limited liability company or operating agreement or its certificate
of partnership or partnership agreement, as applicable, or any applicable law,
or any contractual restriction binding on or otherwise affecting it or any of
its properties, (iii) do not and will not result in or require the creation of
any Lien (other than pursuant to any Credit Document) upon or with respect to
any of its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to its
operations or any of its properties.

(c)    Governmental Approvals.    No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Credit Party
of this Amendment or the performance by any Credit Party of the Credit
Agreement, as amended and modified hereby.


--------------------------------------------------------------------------------





(d)    Enforceability of Credit Documents.    Each of this Amendment and the
Credit Agreement, as amended and modified hereby, is a legal, valid and binding
obligation of the Credit Parties which are party hereto or thereto, enforceable
against such Credit Parties in accordance with its terms, except as
enforceability may be limited by equitable principles and by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally.

(e)    Representations and Warranties; No Default.    The representations and
warranties contained herein, in Section IV of the Credit Agreement and in each
other Credit Document are true and correct in all material respects on and as of
the Amendment Effective Date as though made on and as of such date, except to
the extent that any such representation or warranty expressly relates solely to
an earlier date (in which case such representation or warranty shall be true and
correct in all material respects on and as of such earlier date); and no Default
or Event of Default shall have occurred and be continuing on the Amendment
Effective Date or would result from this Amendment becoming effective in
accordance with its terms (other than the Event of Defaults waived herein).

6.    Effect of Amendment; Continued Effectiveness of the Credit Agreement.

(a)    Ratifications.    Except as otherwise expressly provided herein, (i) the
Credit Agreement and the other Credit Documents are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects,
except that on and after the Amendment Effective Date (A) all references in the
Credit Agreement to ‘‘this Agreement’’, ‘‘hereto’’, ‘‘hereof’’, ‘‘hereunder’’ or
words of like import referring to the Credit Agreement shall mean the Credit
Agreement as amended and modified by this Amendment, and (B) all references in
the other Credit Documents to the ‘‘Credit Agreement’’, ‘‘thereto’’,
‘‘thereof’’, ‘‘thereunder’’ or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended and modified by this
Amendment, (ii) to the extent that the Credit Agreement or any other Credit
Document purports to pledge to the Collateral Agent, or to grant to the
Collateral Agent a security interest in or lien on, any collateral as security
for the Obligations or the Guaranteed Obligations, such pledge or grant of a
security interest or lien is hereby ratified and confirmed in all respects, and
(iii) the execution, delivery and effectiveness of this Amendment shall not
operate as an amendment of any right, power or remedy of the Agents or the
Lenders under the Credit Agreement or any other Credit Document, nor constitute
an amendment of any provision of the Credit Agreement or any other Credit
Document. This Amendment shall be effective only in the specific instances and
for the specific purposes set forth herein and does not allow for any other or
further departure from the terms and conditions of the Credit Agreement or any
other Credit Document, which terms and conditions shall remain in full force and
effect.

(b)    No Waivers.    Except as otherwise expressly provided herein, this
Amendment is not a waiver of, or consent to, any Default or Event of Default now
existing or hereafter arising under the Credit Agreement or any other Credit
Document and the Agents and the Lenders expressly reserve all of their rights
and remedies under the Credit Agreement and the other Credit Documents in
respect of all such Defaults or Events of Default not waived or consented to
hereby, under applicable law or otherwise.

(c)    Amendment as Credit Document.    Each Credit Party confirms and agrees
that this Amendment shall constitute a Credit Document under the Credit
Agreement. Accordingly, it shall be an Event of Default under the Credit
Agreement if any representation or warranty made or deemed made by any Credit
Party under or in connection with this Amendment shall have been incorrect in
any material respect when made or deemed made or if any Credit Party fails to
perform or comply with any covenant or agreement contained herein.

7.    Release.    Each Credit Party hereby acknowledges and agrees that: (a)
neither it nor any of its Affiliates has any claim or cause of action against
any Agent or any Lender (or any of their respective Affiliates, officers,
directors, employees, attorneys, consultants or agents) and (b) each Agent and
each Lender has heretofore properly performed and satisfied in a timely manner
all of its obligations to the Credit Parties and their Affiliates under the
Credit Agreement and the other Credit


--------------------------------------------------------------------------------





Documents. Notwithstanding the foregoing, the Agents and the Lenders wish (and
the Credit Parties agree) to eliminate any possibility that any past conditions,
acts, omissions, events or circumstances would impair or otherwise adversely
affect any of the Agents’ and the Lenders’ rights, interests, security and/or
remedies under the Credit Agreement and the other Credit Documents. Accordingly,
for and in consideration of the agreements contained in this Amendment and other
good and valuable consideration, each Credit Party (for itself and its
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) (collectively, the ‘‘Releasors’’) does hereby fully, finally,
unconditionally and irrevocably release and forever discharge each Agent, each
Lender and each of their respective Affiliates, officers, directors, employees,
attorneys, consultants and agents (collectively, the ‘‘Released Parties’’) from
any and all debts, claims, obligations, damages, costs, attorneys’ fees, suits,
demands, liabilities, actions, proceedings and causes of action, in each case,
whether known or unknown, contingent or fixed, direct or indirect, and of
whatever nature or description, and whether in law or in equity, under contract,
tort, statute or otherwise, which any Releasor has heretofore had or now or
hereafter can, shall or may have against any Released Party by reason of any
act, omission or thing whatsoever done or omitted to be done on or prior to the
Amendment Effective Date arising out of, connected with or related in any way to
this Amendment, the Credit Agreement or any other Credit Document, or any act,
event or transaction related or attendant thereto, or the agreements of any
Agent or any Lender contained therein, or the possession, use, operation or
control of any of the assets of any Credit Party, or the making of any Loans or
other advances, or the management of such Loans or advances or the Collateral on
or prior to the Amendment Effective Date.

8.    Miscellaneous.

(a)    Counterparts.    This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by telefacsimile or electronic mail shall be equally effective as
delivery of an original executed counterpart of this Amendment.

(b)    Headings.    Section and paragraph headings herein are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

(c)    Governing Law.    This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

(d)    Expenses.    The Borrower will pay on demand all reasonable fees, costs
and expenses of the Agents and the Lenders in connection with the preparation,
execution and delivery of this Amendment and all documents incidental hereto,
including, without limitation, the reasonable fees, disbursements and other
charges of Schulte Roth & Zabel LLP, counsel to the Agents.

[Remainder of this page intentionally left blank]


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] BORROWER:   [spacer.gif] [spacer.gif]
PROLIANCE INTERNATIONAL, INC.   [spacer.gif] [spacer.gif] By: [spacer.gif]
[spacer.gif] /s/ Arlen F.
Henock                                                       [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Name: Arlen F. Henock   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Title: Executive Vice President  
[spacer.gif] [spacer.gif] GUARANTORS:   [spacer.gif] [spacer.gif] AFTERMARKET
LLC   [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif] /s/ Arlen F.
Henock                                                       [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Name: Arlen F. Henock   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Title: Vice President   [spacer.gif]
[spacer.gif] AFTERMARKET DELAWARE CORPORATION   [spacer.gif] [spacer.gif] By:
[spacer.gif] [spacer.gif] /s/ Arlen F.
Henock                                                       [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Name: Arlen F. Henock   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Title: Vice President   [spacer.gif]
[spacer.gif] PROLIANCE INTERNATIONAL
HOLDING CORPORATION   [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif]
/s/ Arlen F. Henock                                                      
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Name: Arlen F. Henock  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Title: President  
[spacer.gif] [spacer.gif] AGENTS AND LEAD ARRANGER:   [spacer.gif] [spacer.gif]
SILVER POINT FINANCE, LLC, as Administrative Agent, Lead Arranger and Collateral
Agent   [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif] /s/ Richard
Petrilli                                                           [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Name: Richard Petrilli   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Title: Authorized Signatory  
[spacer.gif] [spacer.gif] REQUISITE LENDERS:   [spacer.gif] [spacer.gif] SPF CDO
I, LTD., as a Lender   [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif]
/s/ Richard Petrilli                                                          
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Name: Richard Petrilli  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Title: Authorized
Signatory


--------------------------------------------------------------------------------




[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] FIELD POINT III, LTD. as a Lender  
[spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif] /s/ Richard
Petrilli                                                           [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Name: Richard Petrilli   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Title: Authorized Signatory  
[spacer.gif] [spacer.gif] FIELD POINT I, LTD. as a Lender   [spacer.gif]
[spacer.gif] By: [spacer.gif] [spacer.gif] /s/ Richard
Petrilli                                                           [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Name: Richard Petrilli   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Title: Authorized Signatory  
[spacer.gif] [spacer.gif] BROAD POINT I, B.V. as a Lender   [spacer.gif]
[spacer.gif] By: [spacer.gif] [spacer.gif]  /s/ Richard
Petrilli                                                           [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Name: Richard Petrilli   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Title: Authorized Signatory


--------------------------------------------------------------------------------
